Name: 92/367/EEC: Commission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of Spain pursuant to Council Regulation (EEC) No 4028/86 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1992-07-13

 Avis juridique important|31992D036792/367/EEC: Commission Decision of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of Spain pursuant to Council Regulation (EEC) No 4028/86 (Only the Spanish text is authentic) Official Journal L 193 , 13/07/1992 P. 0043 - 0047COMMISSION DECISION of 29 April 1992 on a transitional guidance programme for the fishing fleet (1992) of Spain pursuant to Council Regulation (EEC) No 4028/86 (Only the Spanish text is authentic) (92/367/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Article 4 thereof, Whereas, on 30 April 1991, the Government of Spain forwarded to the Commission a multiannual guidance programme for the fishing fleet for the period 1992 to 1996, hereinafter referred to as 'the programme', as required by Article 3 (3) of Regulation (EEC) No 4028/86; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfils the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas the objectives of the previous programme approved by Commission Decision 88/149/EEC (3), as amended by Decision 90/108/EEC (4) and by Decision 91/454/EEC (5) constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the current or likely situation as regards availability of fish in conjunction with the activities of the fleet concerned does not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1992 to 1996, in view of the fact that availability of fish continues to deteriorate; Whereas the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fleet capacity and fish availability; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas it is important that the overall reduction in fishing effort judged to be necessary in order to adapt the Community fleet to available resources should reflect significant reductions in particular segments of that fleet where an imbalance is most apparent; whereas there is insufficient information available at present to achieve comprehensive segmentation of the fleet in accordance with stocks and zones fished; whereas a broader range of parameters should therefore be developed to evaluate fishing effort as well as fleet capacity; Whereas the Commission cannot approve programmes for the full period until adequate information is available to Member States to permit this new approach and additional time will be required to execute the work programme necessary to complete this process; Whereas it is not appropriate to interrupt the process of reduction of the fleet inherent in the guidance programmes; whereas transitional programmes, for the period 1 January to 31 December 1992, should therefore be approved; Whereas further reduction in fleet capacity is needed in view of the present state of the fish stocks; whereas available information indicates that a minimum reduction of 2 % expressed in tonnage and engine power, based on the objectives for the end of 1991, is necessary to compensate for technological progress; whereas in addition to that reduction, a certain percentage reduction is also necessary for catching-up, in the case of those Member States which have not reached the 1991 objectives; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 A transitional guidance programme for the fishing fleet covering the period up to the end of 1992 is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 At the latest by the end of July 1992 and the end of February 1993, Spain shall forward the Commission, in respect of each category of vessel defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 30 June or 31 December. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 29 April 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 373, 31. 12. 1986, p. 7.(2) OJ No L 380, 31. 12. 1990, p. 1.(3) OJ No L 70, 16. 3. 1988, p. 27.(4) OJ No L 66, 14. 3. 1990, p. 27.(5) OJ No L 241, 30. 8. 1991, p. 46. ANNEX TRANSITIONAL GUIDANCE PROGRAMME FOR THE SPANISH FISHING FLEET (1992) I. GENERAL REMARKS This programme relates to the whole of the Spanish fishing fleet and covers the entire territory of Spain, including the Canaries, Ceuta and Melilla, in accordance with Article 50 of Regulation (EEC) No 4028/86. II. OBJECTIVES 1. The aims of the programme are: (a) to reduce the overall level of the operational fishing fleet to 592 662 GRT and 1 720 881 kW, in accordance with point II.2; (b) to restructure all categories of vessel in the fishing fleet by the renewal of some 3 % of vessels measuring between five and nine or 12 metres in length between perpendiculars and by the renewal of approximately 4 % of the vessels measuring over nine or 12 metres in length between perpendiculars; (c) to stabilize the tuna freezer fleet at 67 918 GRT and 138 133 kW, on the understanding that, if the fished capacity of the tuna purse seiners is expanded beyond the objectives and limits laid down in the programme for this category, this shall not affect the achievement of the overall objectives of the programme and provided that such expansion does not call for any Community financial assistance towards the utilization of the fishing capacities concerned. Such expansion may not affect the reference data to be taken into consideration by the Community for the purposes of establishing and conduction reactions with third countries; (d) to modernize existing vessels without increasing overall fishing capacity (expressed in tonnage and engine power) in the category to which the vessels concerned belong. 2. During the period covered by the programme, the operational fishing fleet, with the exception of: - fishing vessels appearing on the basic list, the numbers of which must meet the requirements specified in point IV.3 below, - working vessels used solely for aquaculture, - vessels used solely for bivalve fishing, must remain within the following limits: Tonnage (in GRT) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Objective at 31. 12. 1992 Specialized vessels of less than 6 m (between perpendiculars) 14 153 10 737 10 522 ( ³) Vessels from 6 to 9 or 12 m (between perpendiculars) 27 638 19 970 19 571 ( ³) Vessels over 9 or 12 m (between perpendiculars) of which: - national waters 138 853 127 660 125 107 ( ³) - non-Spanish Community waters 52 825 50 463 49 454 ( ³) - third-country waters 340 256 328 009 320 091 ( ³) - tuna freezers 58 113 67 918 67 918 ( ³) Total A 613 530 631 838 579 189 629 130 612 881 604 757 592 662 ( ¹) Basic list ( ³) 65 874 64 114 63 756 Vessels used for aquaculture and for bivalve fishing 5 628 8 337 Total B 685 032 704 829 ( ¹) Including fishing vessels built prior to 1 January 1987, (of which 29 789 GRT and 68 608 kW) and which have not yet been commissioned. ( ²) Some flexibility can be allowed between these segments of the fleet. ( ³) Within the meaning of Article 158 of the Act of Accession. Engine power (in kW) Type Objectives of 1986 programme at 31. 12. 1986 Situation at 1. 1. 1987 ( ¹) Situation at 1. 1. 1992 Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Objective at 31. 12. 1992 Specialized vessels of less than 6 m (between perpendiculars) 28 346 29 607 29 015 ( ³) Vessels from 6 to 9 or 12 m (between perpendiculars) 141 265 135 901 133 183 ( ³) Vessels over 9 or 12 m (between perpendiculars) of which: - national waters 549 292 546 030 535 109 ( ³) - non-Spanish Community waters 168 518 167 126 163 783 ( ³) - third-country waters 723 956 739 204 721 658 ( ³) - tuna freezers 123 890 138 133 138 133 ( ³) Total A 1 776 610 1 831 554 1 715 181 1 823 999 1 778 667 1 756 001 1 720 881 ( ¹) Basic list ( ³) 162 827 160 597 160 013 Vessels used for aquaculture and for bivalve fishing 27 220 50 264 Total B 1 966 657 2 042 415 ( ¹) Including fishing vessels built prior to 1 January 1987, (of which 29 789 GRT and 68 608 kW) and which have not yet been commissioned. ( ²) Some flexibility can be allowed between these segments of the fleet. ( ³) Within the meaning of Article 158 of the Act of Accession. III. PLANNED MEASURES 1.1. Whereas the objectives specified at point II.2, Total A require fishing capacity to be reduced by the difference between the situation at 1 January 1992 and the target to be achieved by 31 December 1992, account must also be taken of changes in fishing capacity resulting from: - projects for new construction which have qualified for Community and national aid in respect of 1991, - applications for Community financing of projects for new construction currently under consideration by the Commission ( ¹), - vessels joining or leaving the fleet during 1992, if not covered by the first two subparagraphs, which, when added, give the overall fishing capacity to be reduced. 1.2. The reduction referred to in point III.1.1 above must be achieved by the following measures, the implementation of which is conditional on the fishing capacities used remaining within the limits laid down in the programme, although the reduction achieved by each measure may be varied provided that the overall fishing capacity defined in point III.1.1 is reduced as planned: - a reduction in the total fleet by renewal of operational vessels which have been damaged or lost at sea, in particular by the withdrawal of operational units directly linked with new vessels, in line with the guidelines and objectives laid down at point II.2, - the adoption and implementation of measures to adjust fishing capacity, such as the granting of the final cessation premiums as compensation for any necessary reduction which cannot be achieved by the methods referred to in the first subparagraph, - the adoption of administrative measures to forestall any potential increases in fishing capacity which would be contrary to the aims of the programme, - other measures which enable the same results to be achieved. ( ¹) Overall capacity may be adjusted to take account of the withdrawal of applications for financing currently under examination by the Commission. 2. Adoption and implementation of legislative and/or administrative measures designed to ensure effective control of fishing capacity and fishing activities with a view to achieving the programmes's objectives. 3. Improvement of the register of fishing vessels, with a view to effective control of fishing capacity. IV. COMMENTS 1. The objective for the fleet given in the above table can be revised only on the basis of scientific evaluations leading to the establishment of the existence of resources which are not fully exploited at present. 2. The objectives in tonnage and power of the programme for 1992 should be fully realized by 31 December 1992 at the latest. Reductions in fishing capacity greater than or equal to those fixed for the objectives at 31 December 12. 1991 which were achieved by Member States ( ¹) can be taken into account in 1992. In that case, the Member States may achieve a minimum of 75 % of the overall reduction for 1992 indicated in the present Annex through permanent withdrawal of vessels from fishing, while the remaining maximum of 25 % can be attained through fishing control measures as long as they are based on permanent legal or administrative measures. 3. The numbers of fishing vessels operating in Community waters and appearing on the basic list as defined in Article 158 of the Act of Accession must remain within the limits set by the said Act, and in particular Article 159 thereof. 4. The Commission recalls that structural financial interventions by national, regional or local authorities in favour of the sector concerned should henceforth be inserted within the framework of the present programme. ( ¹) On the basis of data provided by 15 February 1992 at the latest, in accordance with Article 2 of the Decision of the Commission on the multiannual guidance programme for the period 1987 to 91.